—Appeal by the defendant from (1) a judgment of the County Court, Nassau County (Mackston, J.), rendered May 16, 1995, convicting him of robbery in the first degree (four counts) and criminal possession of stolen property in the third degree (two counts), upon his plea of guilty, and imposing sentence, and (2) a resentence of the same court, imposed August 8, 1997, upon the granting of the defendant’s motion pursuant to CPL 440.40, and after a hearing held pursuant to CPL 730.30. The appeal from the judgment brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment and the resentence are affirmed.
Despite his assertions to the contrary, the defendant was competent at the time that he entered his plea of guilty (see, CPL 730.10 [1]; People v Rowley, 222 AD2d 718).
Under the circumstances of this case, the court properly denied suppression of the defendant’s statements to law enforcement officials (see, People v Prochilo, 41 NY2d 759, 761).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review, without merit, or relate to matters dehors the record. Rosenblatt, J. P., Ritter, Santucci and McGinity, JJ., concur.